           Case 1:20-cv-02885-BAH Document 53 Filed 05/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 GRANT TURNER, et al.,

                                 Plaintiffs,                   Case No. 20-cv-2885

      v.

 U.S. AGENCY FOR GLOBAL MEDIA, et al.,1

                                 Defendants.


               JOINT MOTION TO LIFT STAY OF PROCEEDINGS AND
              TO DISSOLVE THE COURT’S PRELIMINARY INJUNCTION

       On November 20, 2020, the Court granted in part and denied in part Plaintiffs’ motion for

a preliminary injunction, finding that at least one Plaintiff was likely to succeed on her claim that

Defendants had violated her and other journalists’ First Amendment Rights. Defendants noticed

an appeal from that order on December 17, 2020, and the court granted the parties’ joint motion

to stay proceedings pending appeal on December 21, 2020.

       Following the inauguration of Joseph R. Biden, Jr., as President of the United States, the

named defendants in this action left their respective offices. The lead defendant U.S. Agency for

Global Media (“USAGM”) is therefore under new management.

       The parties now hereby stipulate and agree that: (a) Plaintiffs will join Defendants in the

instant motion to dissolve the Court’s preliminary injunction; (b) if and when the preliminary

injunction is dissolved, Defendants will move to voluntarily dismiss their appeal currently



       1
                The originally named official-defendants have left their previous positions and are
no longer defendants in this action. Kelu Chao, Acting CEO of USAGM, is automatically
substituted for Michael Pack as a defendant by operation of Federal Rule of Civil Procedure
25(d). The positions held by the other named defendants have not been filled; if those positions
are filled the new office holders will be automatically substituted as defendants.
            Case 1:20-cv-02885-BAH Document 53 Filed 05/07/21 Page 2 of 2




pending in the U.S. Court of Appeals for the District of Columbia Circuit; and (c) if and when

the U.S. Court of Appeals for the District of Columbia Circuit dismisses Defendants’ appeal,

Plaintiffs will withdraw their claims in full and without prejudice pursuant to Federal Rule of

Civil Procedure 41.

          The parties therefore jointly request that this Court lift the stay of proceedings entered

December 21, 2020, and enter an order dissolving the preliminary injunction entered in this

action.

 Dated:       May 7, 2021                               Respectfully submitted,

 GIBSON, DUNN & CRUTCHER LLP                            BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General
 /s Theodore J. Boutrous, Jr.
 Theodore J. Boutrous, Jr. (D.C. Bar No.                CHRISTOPHER HALL
 420440)                                                Assistant Branch Director
 333 South Grand Avenue                                 Federal Programs Branch
 Los Angeles, California 90071
 (213) 229-7000                                         /s/ Michael F. Knapp
 tboutrous@gibsondunn.com                               MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                                        CHRISTOPHER M. LYNCH
 Mylan L. Denerstein (admitted pro hac vice)             (D.C. Bar No. 1049152)
 Zainab Ahmad (D.D.C. Bar No. NY0345)                   Trial Attorneys
 Lee R. Crain (D.D.C. Bar No. NY0337)                   United States Department of Justice
 Lauren Kole (admitted pro hac vice)                    Civil Division, Federal Programs Branch
 200 Park Avenue                                        1100 L Street NW
 New York, New York 10166-0193                          Washington, DC 20005
 Tel: 212.351.4000                                      Phone: (202) 514-2071
 MDenerstein@gibsondunn.com                             Fax: (202) 616-8470
 Zahmad@gibsondunn.com                                  Email: michael.f.knapp@usdoj.gov
 LCrain@gibsondunn.com
 LKole@gibsondunn.com                                   Counsel for Defendants

 Joshua S. Lipshutz (D.C. Bar No. 1033391)
 1050 Connecticut Avenue, N.W.
 Washington, DC 20036-5306
 (202) 955-8500
 JLipshutz@gibsondunn.com

 Counsel for Plaintiffs




                                                    2
